DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims 1-12 and 14-21 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claim 1, 11 and 17 such as “forming a semiconductor fin extending over the first and second well regions wherein the first section of the semiconductor fin on the first well region has a width different from a second section of the semiconductor fin on the second well region; forming the first gate electrode across the first section of the semiconductor fin and a second gate electrode across the second section of the semiconductor fin” (claim 1)… “forming the first semiconductor fin of a first circuit and a second semiconductor fin of a second circuit over a substrate, wherein the first semiconductor fin has a wider width than the second semiconductor fin; forming a first gate electrode across the first semiconductor fin, a second gate electrode across the second semiconductor fin, and a third gate electrode, wherein the first semiconductor fin and the second semiconductor fin meet at a position directly below the third gate electrode”(claim 11)… “forming a first semiconductor fin and a second semiconductor fin extending upwardly from the substrate, wherein the second semiconductor fin extends from a longitudinal end of the first semiconductor fin along a lengthwise direction of the first semiconductor fin;…forming a first gate structure across the first and second semiconductor fins, wherein a first portion of the first semiconductor fin below the first gate structure has a width greater than a portion of the second semiconductor fin below the first gate structure”(claim 17).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        April 28, 2021